DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/22.
Applicant’s election without traverse of claims 1-9 in the reply filed on 3/24/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 20160020280 A1; hereinafter Heo).
Regarding Claim 1, Heo discloses a nonvolatile memory device comprising (See the entire document, specifically fig 5, and as cited below or referred by the embodiment of Fig 5 from sets of figs 1-50):

    PNG
    media_image1.png
    188
    439
    media_image1.png
    Greyscale

Heo Figure 5
a resistance switching layer (GP12; Fig.5; [0119]) having a resistance value, the resistance switching layer configured to change the resistance value based on an illumination of light irradiated thereto, and the resistance switching layer configured to maintain the changed resistance value (Heo is using a same material graphene as the one applicant uses for resistance switching layer therefore those characteristics are inherited);
 a gate on the resistance switching layer (G12); 
a gate oxide layer (GI12; [0119]) between the resistance switching layer (GP12) and the gate (G12); and 
a source and a drain (E12 and E22), spaced part from each other, on the resistance switching layer (GP12).  
Regarding Claim 2, The nonvolatile memory device of claim 1, wherein the gate (G12; [0120]) includes a transparent conducting electrode (TCE) gate above the resistance switching layer (GP12) and configured to transmit the irradiated light (see Fig.6).  
Regarding Claim 3, The nonvolatile memory device of claim 1, Heo (Fig.5-6) discloses wherein the resistance switching layer (GP12) includes a 2-dimensional (2D) material, the 2D material including at least one of a transition metal dichalcogenide (TMD), silicene, phosphorene (black phosphorus), or graphene ([0119]).  
Regarding Claim 4, The nonvolatile memory device of claim 3, Heo (Fig.5-6) discloses wherein the resistance switching layer (GP12) is a single-layer.  
Regarding Claim 5, The nonvolatile memory device of claim 3, Heo (Fig.5-6) discloses wherein the resistance switching layer is a multi-layer (F12 can be interpreted as part of the resistance switching layer).  
Regarding Claim 6, The nonvolatile memory device of claim 1, Heo (Fig.13-14) discloses wherein the resistance switching layer (GP16 and F16 are both interpreted as the resistance switching multi-layer) includes a 3-dimensional (3D) material, the 3D material including at least one of germanane, silicon, a group III-V semiconductor, or IGZO ([0134] shows these material).  
Regarding Claim 7, The nonvolatile memory device of claim 1, Heo ([0102]) discloses wherein the gate oxide layer (GI10) is a multi-layer including a charge trapping layer (hafnium oxide).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo.

Regarding Claim 8, Heo as applied to the nonvolatile memory device of claim 1, further teaches structural aspects of the limitation “wherein the change of the resistance value of the resistance switching layer (GP12; Fig.5; [0119]: )  includes, in a state in which an off- voltage is applied to the gate, decreasing the resistance value of the resistance switching layer (See [0119] An energy barrier may be formed between the functional layer F12 and the graphene layer GP12, and a resistance state of the functional layer F12 may vary according to a voltage applied between the first electrode E12 and the second electrode E22.) as the illumination of the light  irradiated (see [0209] when light is radiated to the functional layer) to the resistance switching layer increases (obvious from [MPEP § 2114.I).
Examiner would like to note that as MPEP § 2114.I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)”. In this instant the claimed limitation “wherein the change of the resistance value of the resistance switching layer includes, in a state in which an off- voltage is applied to the gate, decreasing the resistance value of the resistance switching layer as the illumination of the light irradiated to the resistance switching layer increases" is a functional property and specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 9, Heo as applied to the nonvolatile memory device of claim 1, further teaches structural aspects of the limitation “wherein the resistance switching layer (GP12; Fig.5; [0119])  is configured to reset the resistance value when an on-voltage is applied layer (See [0119] An energy barrier may be formed between the functional layer F12 and the graphene layer GP12, and a resistance state of the functional layer F12 may vary according to a voltage applied between the first electrode E12 and the second electrode E22.) to the gate (obvious from [MPEP § 2114.I).
Examiner would like to note that as MPEP § 2114.I  “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP § 2173.05(g). If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)”. In this instant the claimed limitation “wherein the resistance switching layer is configured to reset the resistance value when an on-voltage is applied to the gats" is a functional property and specifies an intended use or field of use and is treated as nonlimiting since it has been held that in device claims, intended use must result in a structural difference between the claim invention and the prior art in order to patentably distinguish the claim invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
May 20, 2022